Citation Nr: 1741298	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1989 to December 1989 and from October 1990 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Little Rock, Arkansas.

These issues were previously before the Board in June 2015 and April 2016, at which time they were remanded for additional evidentiary and procedural development.  Specifically, the Board directed the RO to obtain additional treatment records and to provide the Veteran with additional VA examinations.  Additional VA treatment records were associated with the record and additional VA examinations were obtained in September 2016.  As such, the Board finds the RO/AMC substantially complied with all of the Board's remand directives with respect to the issues decided herein.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Any future consideration of this case should take into account the existence of these records.


FINDINGS OF FACT

1.  Clear and unmistakable evidence supports a finding that the Veteran fractured his right clavicle prior to his entry into service, and that the pre-existing shoulder right shoulder disability was not aggravated beyond the natural progression during service. 

2.  The Veteran's current right shoulder disabilities are not related to his active service.

3.  A right ankle disability was manifested many years after service and is not causally or etiologically related to service.

4.  The most probative evidence shows that the Veteran does not have a diagnosis of a psychiatric disorder, to include PTSD and  that any psychiatric symptoms are not related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309(a) (2016).

2.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).

3.  The criteria for the establishment of entitlement to service connection for a psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2015); 38 C.F.R. § 3.159 (b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must be provided to the claimant prior to an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice required must (1) inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, upon receipt of an application for a service-connection claim, the notice requirement of the VCAA apply to each of the five elements of the claim, including notice of what is required to establish service connection and information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in April 2012, the RO mailed the Veteran a VCAA letter in February 2012 fully addressing all notice elements.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 C.F.R. § 3.326 (a).  The RO obtained VA outpatient treatment records, service treatment records (STRs) and personnel records.  In support of his claim, the Veteran submitted personal lay statements and lay statements from his wife.  VA provided the Veteran with numerous VA examinations with respect to the claimed psychiatric, ankle and shoulder disorders in March 2012, July 2015 and September 2016.  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.

The Board finds that the Veteran was provided an opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

      Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304 (f). 

As an initial matter, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. § 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board prior to August 2014 and, thus, amended 38 C.F.R. § 4.125 does not apply.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303 (b), 3.307. 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  While this list includes psychoses, as PTSD is not among the psychiatric disorders considered as psychoses, 38 C.F.R. § 3.303 (b) is not for application.  See 38 C.F.R. §§ 3.309 (a), 3.384.

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The law limits entitlement to service connection for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability.  In the absence of proof of a current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at the time, or where evidence or medical judgment establishes that an injury or disease preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  If the condition is not noted at entry, the presumption of soundness can be rebutted by "clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The government bears the burden of rebutting the presumption of soundness.  Id.  When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, a veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306 (b) (2016).

      Right Shoulder Disorder

The Veteran states that he had a history of right clavicle fracture prior to service.  He claims that this issue cleared without residual problems prior to service.  Although the Veteran denied specific injury to his shoulder in service, he noted that it underwent the usual strains of the physical demands of active service. 

Although the Veteran denied swollen or painful joints, broken bones, bone, joint or other deformity and painful or "trick" shoulder or elbow during his June 1989 enlistment examination, he indicated right arm and right clavicle fractures in 1977 on his April 1992 Report of Medical Examination.  

A February 2013 MRI of the right shoulder found partial-thickness tears of the rotator cuff, mild reactive bursitis and high grade central tendinosis versus partial thickness intrasubstance tear in long head biceps tendon. 

In July 2015 the Veteran underwent a shoulder and arm VA examination.  The examiner reviewed the Veteran's VA e-folder, military service records, VA treatment records, VBMS and conducted an in-person examination.  He adopted the Veteran's claim of a preexisting shoulder disorder and diagnosed the Veteran with a right shoulder rotator cuff tear and acromioclavicular joint osteoarthritis.  

The Veteran reported chronic pain, flares a few times per week which are activity related, morning stiffness, crepitus but no swelling and subluxation or dislocation.  In his conclusion, the examiner reported that he found no evidence of aggravation of the right shoulder clavicle during or following exit from service.  By the Veteran's own statement, he had no prior right shoulder residuals.  This is supported by the April 1992 STRs.  

The examiner determined it was less likely than not that he developed right shoulder problems in service, because he found no evidence of chronic right shoulder problems during service.  The Veteran was also not diagnosed with a rotator cuff tear until 2009, and his diagnoses of degenerative joint disease of the acromioclavicular joint and rotator cuff disease are attributable to aging and occupational stresses.  

In July 2016, an addendum opinion was obtained in relation to the Veteran's claimed right shoulder disorder to address the issue of aggravation.  The examiner stated that there was clear and unmistakable evidence that the Veteran's pre-existing right shoulder clavicle condition was not aggravated by service.  He reasoned that the right shoulder condition is from the rotator cuff region of the shoulder and not the clavicle, thus there is no clinical evidence of aggravation from active duty. 

With regard to whether the Veteran suffered an event or injury in service related to his right shoulder, the initial question is whether the Veteran was sound at entry into service. He has maintained that he had a pre-existing right clavicle fracture that was aggravated by his active service. Review of the STRs shows that his June 1989 enlistment examination contains no reference to a prior right shoulder injury or disability. Thus, there is no notation of a pre-existing condition at entry, and he is presumed sound at entry into service. To rebut this presumption, there must be clear and unmistakable evidence that the Veteran had a pre-existing right shoulder condition. At his April 1992 Chapter 9 examination conducted proximate to the Veteran's separation from service, he reported that he had fractured his right arm, wrist and clavicle in 1977, but had a full recovery. Further, the Veteran has consistently maintained throughout his claim stream that he sustained a clavicle fracture prior to service, and that the stresses of service aggravated his pre-existing injury. Accordingly, the Board finds this statements and the documentation on his examination constitute clear and unmistakable evidence that he had a pre-existing injury to his right shoulder, and the presumption of soundness at entry is rebutted.  

Given that the presumption of soundness is rebutted, the presumption of aggravation attaches, and to rebut this presumption there must be clear and unmistakable evidence that the Veteran's right shoulder condition did not worsen beyond the natural progression during active service. Such an increase in severity is more than a temporary worsening of symptoms or flare-ups.  See Verdon v. Brown, 8 Vet.App. 529, 537 (1996). There is no indication in the STRs that the Veteran's right shoulder was injured, and there are no complaints or treatment notations regarding his right shoulder. In fact, at his April 1992 examination, he denied painful shoulders. Further, the September 2016 addendum opinion states that there is clear and unmistakable evidence that the Veteran's right shoulder condition was not aggravated by service. In his July 2015 opinion, the examiner noted that there was no evidence of chronic right shoulder problems during or shortly following exit from service. Based on the evidence, the Board finds that there is clear and unmistakable evidence to rebut the presumption of aggravation.  Accordingly, there is no evidence to support an in service event or injury to the Veteran's right shoulder, and this element of service connection is not established. 

Additionally, the Board notes that even assuming arguendo, that the Veteran did have an in service event or injury to his right shoulder, the July 2015 and September 2016 opinions determined that no current right shoulder disability was related to service. The examiner opined that his current right shoulder disabilities were diagnosed well after service, and based on the evidence were related to aging and occupational stresses. Thus, the evidence also fails to establish a nexus between any current right shoulder disabilities and service.  

Based on the foregoing, the Board finds that entitlement to service connection for a right shoulder disability is denied. 

      Right Ankle Disorder

The Veteran contends that he is entitled to service connection for a right ankle disorder which he states he injured while seeking cover during a threatened attack in Saudi Arabia. 

While the Veteran's STRs are silent for any complaints related to his ankles, they do note treatment for plantar fasciitis in July 1991.  The Veteran was afforded a VA examination in September 2016 in order to address the etiology of any claimed ankle disorder. 

The September 2016 VA examiner diagnosed the Veteran with lateral collateral ligament sprain (chronic/recurrent) and tendonitis (achilles/peroneal/posterior tibial) both of the right side.  During the examination the Veteran stated that his right ankle has bothered him since the claimed 1991 twisting incident while seeking cover.  

The examiner noted that the Veteran had chronic right ankle pain in the lateral ankle region with no foot symptoms.  He also noted that the Veteran is service connected for a left knee condition without gait problems.  

Following the examination, the VA examiner concluded that the claimed right ankle disorder is less likely than not caused by the in-service plantar fasciitis.  He reasoned that the Veteran had no clinical evidence of plantar fasciitis and his history was not suggestive of plantar fasciitis causing a right ankle condition.  In addition, he noted that plantar fasciitis does not involve the ankle and therefore would not lead to the current ankle problems.  

The examiner also stated that upon review of the Veteran's STRs he found no evidence of a chronic ankle problem during or following service and therefore it was less likely than not that the right ankle condition was incurred in service.  

Furthermore, the examiner determined that it was less likely than not that the Veteran's right ankle disorders were related to his service connected left knee condition.  The Veteran had good range of motion with his knees and a normal gait and thus no stresses on his right ankle from the service connected knee.  It was determined by the examiner that the etiology of the right ankle disorders were likely the Veteran's age and occupations. 

The Veteran is competent to provide statements relating to symptoms or facts of events that he observed and were within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In this case, the record does not show, nor does the Veteran contend, that they have specialized education, training, or experience that would qualify them to render a medical opinion related to the etiology of his ankle disorders.  The issues in this case are outside the realm of common knowledge of a layperson.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  

Given the absence of a nexus between service and the Veteran's current ankle disabilities, the claim is denied. As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  




      Psychiatric Disorder to Include PTSD

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD, due to traumatic experiences during service in Saudi Arabia.

He has reported in written statements that he experienced running for cover while in a convoy to set up a refueling point.  The Veteran states that he had to hide under trucks while under threat of attack, drove fuel tankers through or near land mine areas, saw casualties and charred and burning vehicles. 

The Veteran's military personnel records support that he served in Saudi Arabia during Operation Desert Shield and Desert Storm.  Also included in the record is a lay statement from the Veteran's mother stating that she noticed a change in the Veteran's behavior upon his return from Saudi Arabia, including a short temper, lack of patience and poor sleep. 

In April 1992 the Veteran underwent an in-service mental status evaluation which found normal behavior, and that he was fully alert, fully oriented, with unremarkable mood or affect, clear thinking process, normal thought content and good memory.  An April 1992 Report of Medical Examination noted that the Veteran occasionally experienced trouble sleeping. 

His VA treatment records also contain notations relating treatment for depression.

The Veteran has been afforded multiple VA examinations for his claimed psychiatric disorder, to include PTSD.  In March 2012 a VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD or any mental disorder under DSM-IV.  Although the examiner found that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the Veteran's response involved intense fear, helplessness or horror, this did not amount to a diagnosis of PTSD.  The examiner reasoned that the Veteran reported no avoidance, enjoyed watching war movies without difficulties, no intrusive thoughts about war, slept well and there were no affective responses when describing stressors. 

An August 2012 mental health consult report stated that the Veteran had some symptoms, such as irritability, nightmares and anxiety but his presentation was not wholly consistent with PTSD. 

The Veteran was afforded another PTSD examination in July 2015 where the VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD under DSM-V, but diagnosed the Veteran with generalized anxiety disorder.  However, the examiner noted that the Veteran worries constantly over family stressors, which impacts his sleep and mood.  She concluded that his generalized anxiety disorder was less likely than not related to military service and he did not meet the criteria for any other psychiatric condition.  

Most recently, the Veteran was afforded a VA examination in September 2016.  The examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD or any mental disorder that conforms to DSM-V criteria.  It was noted that the Veteran did have a stressor adequate to support a diagnosis of PTSD and the stressor was related to his fear of hostile military or terrorist activity.  However, based upon a review of the record and an in-person interview with the Veteran, the examiner concluded that the Veteran's current symptoms did not meet the diagnostic criteria for any mental disorder related to his military service.  As for previous diagnoses, the examiner determined that the symptoms reported throughout the available documentation were due to persistent untreated substance abuse, and that it was less likely than not that the Veteran's symptoms now or in the past were related to his military service.   Thus, the Board finds that despite the Veteran's treatment for depression during the appeal period, the most probative evidence of record fails to support a valid diagnosis of a current mental disorder. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Moreover, even if there was a period in which the Veteran had a diagnosis of depression, the September 2016 examiner has determined that none of his symptoms were related to military service, but rather, were due to untreated substance abuse. Thus, there is no nexus between any possible psychiatric disorder and service. 

The Board has considered the statements from the Veteran, his mother and representative that were provided in support of the Veteran's claim.  Although the Veteran and his mother are competent to provide statements relating to symptoms or facts of events that they have observed and are within the realm of their personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In this case, the record does not show, nor does the Veteran contend, that they have specialized education, training, or experience that would qualify them to render a medical diagnosis related to a psychiatric disorder or PTSD.  The issues in this case are outside the realm of common knowledge of a layperson.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  In this regard, the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  See also Clemons, 23 Vet. App. at 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); 38 C.F.R. § 4.125 (a).  

For the foregoing reasons, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be denied. As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  





ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


